2
han

 

a . .
AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America a JUDGMENT IN A CRIMINAL CASE
¥, . ‘ (For Offenses Committed On or After November 1, 1987)
Victor Miguel Elizalde-Rivera /. Case Number: 3:19-mj-23497
John Owen Lang

 

 

Defendant's Attorney

REGISTRATION NO, 88603298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

       
   

 

tr T ‘Cp Cann
SOUTER. TepeThCr a

 

OC was found guilty to count(s) | [By

 

seat

 

 

after a plea of not guilty. : Teton rc seats
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s) .
8:1325 | ILLEGAL ENTRY (Misdemeanor) . 1 .
LC) The defendant has been found not guilty on count(s) |
1) Count(s) dismissed on the motion of the United States. .
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

xX TIME SERVED Oo _ ___ days

kJ Assessment: $10 WAIVED Fine: WAIVED

x] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

Li Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, August 28, 2019
Date of Imposition of Sentence

Received J Ab bh Ca wl a ; | i} We

DUSM oO HONORABUE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | ~-3:19-mj-23497

 
